Citation Nr: 1047032	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-30 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boise, Idaho


THE ISSUE

Entitlement to an effective date earlier than October 6, 2008, 
for the granting of service connection for prostate cancer.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1967 to July 1971.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in Boise, 
Idaho, that granted service connection for prostate cancer.  That 
rating action assigned a 100 percent disability rating, effective 
October 6, 2008.  The Veteran challenges the effective date of 
service connection.


FINDINGS OF FACT

1.  Service connection for prostate cancer secondary to chemical 
dioxin exposure was granted by a December 12, 2008, rating 
decision that assigned an effective date of October 6, 2008.  

2.  The Veteran filed his claim for service connection for 
prostate cancer on October  6, 2008.  


CONCLUSION OF LAW

The criteria for an effective date prior to October 6, 2008, for 
the granting of service connection for prostate cancer secondary 
to chemical dioxin exposure have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the Veteran was on active duty in the US Marine Corps, he 
was stationed in the Republic of Vietnam from January 1968 to 
September 1969.  Following his return and subsequent discharge 
from the Marine Corps, the Veteran did not file a VA claim for 
compensation benefits.  He did however submit an application for 
educational benefits (which was granted).  This was in 1970.  

In August 2002, the Veteran submitted a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  At that time, he 
requested service connection for bilateral hearing loss, 
tinnitus, and posttraumatic stress disorder (PTSD).  He did not 
mention in his application or the additional documents submitted 
in support of his claim that he was seeking service connection 
for prostate cancer.  He did indicate that he was exposed to 
Agent Orange and the resulting disabilities were unknown.  The RO 
adjudicated his claims for hearing loss, tinnitus and PTSD in a 
December 2002 rating decision.  
The RO then received, on October 6, 2008, a VA Form 21-4138, 
Statement in Support of Claim, from the Veteran indicating that 
he was now suffering from prostate cancer.  The Veteran wrote 
that it was his belief that the carcinoma was caused by or the 
result of his exposure to chemical dioxins.  It was further 
written that the carcinoma was diagnosed in May of 2004.  

Following the submission of his claim, the Veteran's VA medical 
treatment records were obtained.  The Veteran also underwent a VA 
Genitourinary Examination that confirmed the presence of prostate 
cancer.  The date of the examination was December 2, 2008.  
Additional VA medical records were obtained, the most relevant 
being that of February 1, 2006.  On that record, the examiner 
indicated that he reviewed a biopsy result which confirmed the 
presence of prostate cancer.  

Upon reviewing the examination results and the other medical 
documents of record, the RO issued a rating action in December 
2008.  In that action, the RO granted service connection for 
prostate cancer.  A 100 percent disability rating was assigned in 
accordance with the rating criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 7528 (2008); the effective date assigned was 
October 6, 2008.  

The Veteran was notified of that action and he then submitted a 
notice of disagreement (NOD).  In the NOD, the Veteran expressed 
disagreement with the effective date that was assigned by the RO.  
He claimed that the effective date should be an unknown date in 
January 2006 - when he claimed he was originally diagnosed with 
prostate cancer.  In the substantive appeal, he argued that the 
earlier effective date should be May 18, 2004, based on his PSA.  
The RO has denied the Veteran's claim and he has appealed to the 
Board for review. 

The Veteran's claim arises from his disagreement with the 
effective date following the grant of service connection.  Once 
service connection has been granted, the claim has been 
substantiated, and additional notice is not required because any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  The effective 
date of an award of disability compensation shall be the day 
following separation from service or the date entitlement arose 
if the claim is received within one year of separation, otherwise 
the date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 
3.400(b)(2) (2010).  Although an exception allowing the effective 
date to extend back to the date of the Veteran's separation from 
service exists in cases where the application for benefits is 
received within a year of the Veteran's separation from service, 
that exception is inapplicable to this case, since the Veteran 
did not file his claim for benefits within one year of his 
separation from service.

Under 38 C.F.R. § 3.155(a) (2010), a veteran or the 
representative can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  See also 38 C.F.R. § 3.1(p) (2010).  
In determining when a claim was received, the Board must review 
all communications in the claims file that may be construed as an 
application or claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from an 
appellant or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the appellant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2010).  In 
this instance, there is no evidence that the Veteran sought to 
file a claim for benefits for prostate cancer prior to October 
2008.  While he reported exposure to Agent Orange in his 2002 
claim, he did not identify any disability related to Agent Orange 
for which he was seeking service connection.  Prior to October 
2008, there was no statement from the Veteran suggesting that he 
wished to apply for benefits for a disability (prostate cancer) 
he believed was service-related.  

In determining whether there was an earlier claim, the Board is 
required to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, regardless 
of whether the claim was specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).  The Federal Circuit has emphasized that VA "has a duty 
to fully and sympathetically develop the veteran's claim to its 
optimum in order to determine if an informal claim has been 
raised.  With respect to all pro se pleadings, VA [must] give a 
sympathetic reading to the veteran's filings by determining all 
potential claims raised by the evidence, applying all relevant 
laws and regulations."  Szemraj v. Principi, 357 F.3d 1370 
(2004).

In this instance, the record is without ambiguity and does not 
support the Veteran's assertions.  In Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  The Court pointed out 
in Gilbert that under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the Veteran prevails.  In view 
of the foregoing, the Board finds that the evidence is not in 
equipoise, and the Veteran may not be afforded the benefit-of-
the-doubt.  As such, the Board concludes that an earlier 
effective date for the granting of service connection may not be 
assigned.  More specifically, the Board finds that an effective 
date prior to October 6, 2008, the later of the date of his claim 
for the disability and of his diagnosis of prostate cancer, 
cannot be assigned, and the Veteran's claim is denied.  


ORDER

Entitlement to an effective date prior to October 6, 2008, for 
the awarding of service connection for prostate cancer is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


